Citation Nr: 0012063	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-16 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee medial collateral ligament strain.

2.  Entitlement to service connection for residuals of a 
right knee hamstring tendon strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from February 1986 to February 
1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision from the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for the veteran's 
right and left knee conditions.  


REMAND

At a videoconference hearing held in March 2000, the veteran 
presented additional medical evidence, identified as 
treatment records from Dr. Ching, which he wanted the RO to 
review, stating that initial consideration by the RO would 
not be waived.  38 C.F.R. § 20.1304(c) (1999).  Further, the 
veteran testified that there were outstanding private medical 
records, specifically, treatment records of Dr. Jarrett which 
had not been obtained.  However, the RO attempted to obtain 
those records but was unsuccessful; the request was returned 
by the Postal Service as not deliverable as addressed and 
unable to forward.  

Since the RO must consider additional evidence, the case is 
remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  He should be 
advised that if he still wants Dr. 
Jarrett's records to be considered, he 
should either provide a correct, current 
address for Dr. Jarrett or attempt to 
obtain any records from Dr. Jarrett 
himself.   

2.  The RO should review the additional 
evidence referenced at the 
videoconference hearing (Dr. Ching's 
records).  If the records have not yet 
been submitted to the RO, the veteran 
and his representative should be asked 
to submit them.  If, based on the 
additional evidence, further development 
of the case is indicated, such should be 
accomplished.  

3.  The RO should then re-adjudicate the 
issues on appeal with consideration of 
all evidence of record.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of 
the case, containing the laws and 
regulations potentially applicable to 
all issues for which an appeal has been 
initiated, and given the opportunity to 
respond thereto, being advised of the 
appropriate time limits in which to do 
so.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




